On behalf of the people and Government of the 
Federal Republic of Nigeria, I extend to Mr. 
Hollai our warmest congratulations on his 
election to and assumption of the office of 
President of the thirty-seventh session of the 
General Assembly. His election is eloquent 
testimony to his admirable personal qualities as 
well as an honour to the Hungarian People's 
Republic, with which, happily, my country, 
Nigeria, enjoys very cordial relations. I am 
quite confident that under his able and wise 
guidance, our deliberations at this session will 
be resoundingly successful. I assure him of the 
full co-operation of my delegation in the 
discharge of the heavy responsibilities of his 
office. May I also pay a tribute to his 
predecessor in office, Mr. Kittani of Iraq, who 
presided over the thirty-sixth session of the 
General Assembly with great dedication and 
distinction. The able manner in which he guided 
the proceedings of the thirty-sixth session when 
grave issues of war and peace were at stake is a 
credit to him and to his country, Iraq. I also 
wish to congratulate Mr. Perez de Cuellar on his 
well-deserved election to the exalted post of 
Secretary-General. His election is thoroughly 
deserved. It is not only a personal achievement 
for him and for his country, but one in which we 
of the third world can collectively take 
justifiable pride. In the short time he has been 
in office, Mr. Perez de Cuellar has already shown 
great courage and a strong commitment to the 
principles of the Charter of the United Nations. 
We are indeed fortunate to have the services of 
such a distinguished and accomplished 
international statesman. He has assumed office at 
a most difficult period in the life of the United 
Nations, when confrontation has replaced detente 
in relations between the super-Powers, when the 
world economy is sinking into depression and when 
naked aggression rather than peaceful coexistence 
and respect for sovereignty has become the order 
of the day in international relations. I pledge 
to him the full support of my delegation in the 
execution of the onerous task placed on his 
shoulders.
The rapid and seemingly inexorable deterioration 
in international relations is of great concern to 
my delegation. Many of the global issues that 
have plagued the Organization for many years have 
persisted in the unwholesome atmosphere of 
confrontation and repeated aggression. There is 
no doubt that the great majority of nations are 
dedicated to peace. Nevertheless, one is left 
with the sad feeling that all our efforts are an 
exercise in futility since none of the major 
issues of our time appears to have been resolved. 
The litany of political and economic crises which 
now plague the world is formidable and spans 
every region of the world.
Detente between the super-Powers has suffered a 
severe setback. There has been a resurgence of 
cold war attitudesóa situation which has been 
further aggravated by the virtual state of 
collapse of the international economic system. 
The spirit of internationalism and the 
interdependence of nations of the world have been 
gravely impaired. Nations, particularly the big 
Powers, are now resorting increasingly to the use 
or threat of use of force in defense of what they 
perceive to be their national interests. The 
provisions of the Charter on the settlement of 
international disputes and on the maintenance of 
international peace and security are being 
brushed aside and ignored by the big Powers in 
pursuit of their narrow interests.
In this present climate of uncertainty, the 
Secretary-General, in his report on the work of 
the Organization, called Car measures to 
strengthen the peace-keeping machinery of the 
United Nations system and to develop the United 
Nations as a more effective and viable instrument 
for resolving disputes among States. He has 
called our attention to the propensity of the big 
Powers to bypass the United Nations whenever it 
suits them and to the necessity to return to the 
United Nations as the primary international 
negotiating forum. His warnings are timely and 
should be heeded by all Member States.
We are gravely concerned in particular about the 
areas of tension which continue to exist in 
Africa. We attach the utmost importance to peace 
and stability in Africa, without which our 
efforts to develop our countries will continue to 
be frustrated. We are concerned about the 
continued intervention in African affairs of the 
big Powers and their attempt to turn Africa into 
a cold-war theatre. Africa's efforts to solve its 
problems in Western Sahara and the Horn of Africa 
continue to be undermined by the intervention of 
the big Powers. We deplore and view with 
resentment these unwarranted interventions in our 
internal affairs and the consequent 
intensification of intra-African disputes. 
Whenever it has seemed we are close to a peaceful 
settlement of disputes among African States, the 
process of peace has been gravely weakened and 
undermined by the intervention of extra-African 
Powers. Weapons of mass destruction continue to 
find their way into our continent in the guise of 
foreign military assistance. In order to maintain 
their hegemony in Africa, the big Powers have 
resorted to so- called military assistance, which 
has increased sharply over all other forms of aid 
in recent years. In addition, there has been an 
insidious attempt by external forces to weaken 
and destroy our continental organization, the 
OAU, which they regard as inimical to their 
dominant influence in our continent. The fact is 
the OAU, now facing a serious assault by our 
detractors, has contributed immensely to the 
maintenance of peace and stability in the region. 
By bringing Africa together and forging bonds of 
unity within the continent, the OAU has 
contributed to the fulfilment of provisions of 
the Charter of the United Nations on the role of 
regional organizations in resolving regional 
disputes.
Let me assure our detractors now plotting daily 
the demise of our organization that we will 
emerge from our present crisis stronger than 
ever. In the past our continental organization 
has demonstrated its resilience and capacity by 
withstanding several serious internal crises. 
Africa remains committed to the maintenance and 
continued stability of its continental 
organization, and collectively we are determined 
to repair the damage and the setback which it has 
recently suffered.
My delegation is extremely disturbed and 
distressed by the stalemate in the negotiations 
on the independence of Namibia. I believe that we 
have shown the utmost restraint and understanding 
in the negotiations with the contact group. It is 
not necessary to go over the ground covered in 
those negotiations. However, it is necessary to 
remind the Assembly that apartheid, South 
Africa's Mandate over Namibia, has been 
terminated by the United Nations and the 
international Court of Justice. South Africa's 
continued occupation of Namibia is illegal and in 
defiance of the unanimous decision of the 
Assembly, which gives protection to all nations.
The greatest threat to the survival of the United 
Nations is the absolute disregard of its 
decisions by a few recalcitrant nations. The 
saddest aspect of the tragedy being played out in 
the southern African region is that the apartheid 
regime draws comfort, solace and support from the 
same countries as arrogate to themselves the role 
of defender of democratic freedoms. How can those 
Western countries explain to the world why, in 
spite of resolution 435 (1978), sponsored by the 
contact group, adopted by the Security Council 
and unanimously endorsed by the General Assembly, 
effective pressure cannot be brought to bear on 
South Africa to withdraw from Namibia as a 
prelude to the implementation of the United 
Nations peace plan for Namibia?
Last year the impression was created that the 
Namibia issue was very near solution. It is now 
crystal clear to all that a peaceful solution of 
the Namibian problem is as far away as ever. It 
is now obvious to us that the strategy is to wear 
us down to a point where we shall throw up our 
hands and say: "We have tried. Let Namibia fend 
for itself." This strategy fails to take account 
of the tide of history, of our resolve to rid our 
continent of the last lingering vestiges of 
colonialism and oppression, and of our rendezvous 
with destiny.
A tenuous effort is being made to predicate the 
independence of Namibia on the withdrawal of 
Cuban troops from Angola. This is unfortunate, 
and we reject this unwarranted and arrogant 
demand; it has nothing to do with the legitimate 
right of Namibia to self-determination. Right now 
South Africa is occupying by force a portion of 
the territory of the independent State of Angola, 
which the foreign forces are there to protect. 
But for the decision which Angola took, in the 
exercise of its sovereignty, to invite the 
foreign forces,	South Africa would have 
recolonized it. We call upon the Western Powers 
to support the principle of self-determination 
for Namibia as a demonstration of their 
sincerity. We maintain that South Africa's 
occupation of Namibia is illegal, as well as 
contemptuous of the United Nations. We believe 
that the people of Namibia, under the leadership 
of SWAPO, are entitled to their freedom and the 
pursuit of happiness. We shall persist in this 
belief and we shall continue to fight for this 
belief until our brothers in Namibia are free.
Inside South Africa the racist regime has 
intensified its reign of terror against the 
blacks of that country, who are still being 
denied their basic freedoms. Repression and 
suppression of the blacks have continued with 
unabated rigour. We have warned often enough that 
the racist policies of the apartheid regime 
represent a grave danger to peace and stability, 
not only in Africa but throughout the world; for 
peace and freedom are indivisible. The world 
cannot be truly free and peaceful when parts of 
it remain in bondage. Africa is committed to the 
eradication of racism in South Africa. Nor will 
it be deterred by the attempts of the racist 
regime to destabilize and undermine the 
independence of its neighbours. We call on the 
Assembly to redouble its efforts and bring the 
necessary pressure to bear on the apartheid 
regime by imposing economic sanctions on it. Each 
time we call for economic sanctions against South 
Africa certain Western countries demur on the 
ground that sanctions do not work. When, however, 
the vital interests of the West are at stake 
sanctions are invoked, as they have been over 
Afghanistan, Poland and the Falkland Islands.
The present parlous state of the world economy is 
a vindication of the warning that many developing 
countries have issued for many years from this 
rostrum. Today, in every country of the world, 
the term "depression" is very well understood. At 
this time last year we were describing the 
economic phenomenon that we were experiencing as 
recession. This year we call it depression. Very 
few countries have registered any appreciable 
growth in their economic activities during the 
past year; as a matter of fact, the economies of 
most countries have been badly ravaged. The 
consequences of this decline in economic activity 
are massive unemployment, incredibly high levels 
of global inflation, high debt-servicing ratio 
for many developing countries, sharp falls in 
commodity prices, unstable exchange rates and 
protectionism in international trade. The 
slow-down in economic activity is global. The 
present state of the world economy provides ample 
proof that our economies are interdependent.
Agriculture has all but collapsed in many parts 
of Africa, due in part to drought and, of course, 
to the unreasonably low commodity prices, 
including the high cost of agricultural 
machinery. The fact is that many countries in 
Africa spend a significant portion of their 
meagre foreign exchange earnings on massive food 
importations to stave off hunger. Very few 
developing countries can afford, after paying for 
food imports, to buy capital goods for 
industries. The net result is that developed 
countries are able to market only a small 
proportion of their manufactured goods in these 
countries, and so the vicious economic circle 
persists.
The reluctance of the developed countries to 
embrace the new international economic order so 
necessary for combatting the global economic 
crisis is deeply regrettable.
We are convinced that the present negative trends 
in the world economy can be reversed. Since they 
affect all countries, action should be taken 
collectively to resolve them. It is therefore a 
matter of deep regret that the prevailing mood in 
the developed economies today is a negative one, 
as illustrated by declines in the flow of 
official development assistance, a clearly 
expressed preference for bilateralism over 
multilateralism which has seriously undermined 
the integrity of the multilateral institutions of 
the United Nations and, of course, the lack of 
encouraging progress in negotiations on various 
questions relating to international economic 
co-operation for development. These trends 
undermine the development process of developing 
countries, but events have also shown that the 
short-sighted and unilateral policies pursued by 
certain developed countries are self-defeating 
even for those countries.
Without losing sight of the need for a 
fundamental restructuring of the world economy, 
my delegation would like to join in the call 
already made for reviving the waning spirit of 
international economic co-operation in the 
interest of steady global development and in 
particular the accelerated development of 
developing countries. My delegation is of the 
view that opportunities for further enhancing 
international economic relations still exist. It 
is auspicious that two international meetings on 
trade and development are scheduled to take place 
within the next few months, namely, the GATT 
Ministerial Meeting next November and the sixth 
session of UNCTAD in mid- 1983. My delegation 
believes that these meetings can contribute 
immensely to the reactivation of international 
trade and improved trading prospects for 
developing countries, if the countries of the 
North will show a more positive attitude 
regarding the evident need to make the necessary 
structural adjustments.
Similarly, the present structure of international 
monetary and financial institutions leaves much 
to be desired and calls for urgent reforms. My 
delegation does not underestimate the 
contribution being, made by international 
financial institutions, such as the World Bank 
group, to the development of developing 
countries; but there are also many areas 
requiring a better response by these institutions 
to the special needs of developing countries. The 
very stiff conditionally of International 
Monetary Fund lending, for instance, is resented 
by developing countries. While we are not 
suggesting that the principles of sound financial 
management should be compromised, we can see no 
advantage in the application of medicine which 
leaves the patient either worse off than before 
or dead.
With the present credit squeeze unlikely to ease 
immediately, the need for expanding the capital 
base of the World Bank has become more urgent. It 
is also timely to underline the inadequacy of 
present development aid, as the performance of 
donor countries has not gone beyond one half of 
the target of 0.7 per cent of gross national 
product solemnly agreed to in the International 
Development Strategy for the Third United Nations 
Development Decade. We urge them, therefore, not 
only to step up official assistance to the poorer 
nations but also to ensure that an increasing 
proportion of that assistance flows through the 
development organizations of the United Nations 
system, which are currently experiencing critical 
resources problems.
The development problems which confront the 
international community today call for prompt and 
equitable solutions. Important initiatives need 
to be taken with a view to alleviating the 
critical food shortages in several developing 
countries, the slow pace of their 
industrialization, and the low level of 
technological attainment, for which the speedy 
conclusion of negotiations for the international 
code of conduct on the transfer of technology and 
the establishment of long-term arrangements of 
the United Nations financing system for science 
and technology for development acquire special 
significance.
A feeling of despair and despondency must be 
avoided, despite the present mood. We should not, 
in fact, overlook the bright spots in 
international cooperation which, happily, have 
resulted from certain efforts by the developing 
countries.
Last year, much was said about the epoch- making 
event of establishing a systematic framework for 
the promotion of economic co-operation among 
developing countries, through the adoption of the 
Caracas Programme of Action. My delegation is 
gratified to note that that initiative has been 
further consolidated over the past few months, 
through concrete action aimed at the mutual 
economic advancement of States members of the 
Group of 77. We believe that this process will 
contribute to the strengthening of the individual 
and collective self-reliance of developing 
countries.
All countries, developed and developing, must 
show a positive determination to grapple with the 
present economic problems in a global and 
concerted manner. In this connection my 
delegation recognizes the need for ongoing 
negotiations in various international forums to 
proceed unhindered and with the requisite good 
will and understanding, particularly by the 
industrialized countries. We hope it will be 
possible to launch global negotiations at this 
session of the General Assembly, especially as 
much precious time has been lost over peripheral 
issues, apparently to gain certain advantages, 
when what is needed is for every party to go to 
the negotiating table with an open mind. Now, my 
delegation hopes that with the flexibility and 
spirit of compromise shown by the Group of 77 
through the proposal submitted last June, our 
partners will be more forthcoming on the question 
of launching the global negotiations without 
further delay. Three years after the adoption of 
General Assembly resolution 34/138, it is surely 
time the international community took that 
long-awaited step for laying the basis for a more 
just system of international economic relations, 
capable of supporting the steady growth of the 
world economy and particularly the accelerated 
and self-reliant development of developing 
countries.
In June this year Nigeria participated in the 
deliberations of the second special session of 
the General Assembly devoted to disarmament, in 
the hope that ways and means could be found to 
halt and reverse the extremely costly and 
dangerous arms race. After five weeks of 
intensive negotiations we discovered to our utter 
disappointment that the nuclear-weapon States, in 
particular, were neither willing nor ready to 
listen to the voice of reason and sanity. We 
recall the massive demonstration last June in New 
York against the immense danger which nuclear 
weapons pose to human survival. We listened to 
representatives of innumerable non-governmental 
organizations voicing their fears that the 
current trend of the arms race might result in 
nuclear war by accident, miscalculation or even 
design. We should not be insensitive to those 
justified fears of humanity.
Yet what did we achieve after five weeks of 
debate and negotiations? We have neither halted 
the arms race nor set in motion a single 
disarmament measure. It is true that at the 
second special session devoted to disarmament the 
General Assembly launched the World Disarmament 
Campaign and increased the United Nations 
Fellowship Programme on Disarmament from 20 
annual awards to 25. Those modest achievements 
scarcely touched the heart of the matter. Year 
after year, we helplessly watch the world's 
military budget leap to higher and higher levels. 
It is now of the order of $US 650 billion 
annually. Not one nuclear Power believes that its 
nuclear and conventional stockpile of arms has 
attained the optimum level necessary to guarantee 
its security. It is obvious that the more 
sophisticated and enormous the quantum of 
armaments at the disposal of each State, the less 
secure the State possessing such arms feels. What 
purpose is there in pursuing at such colossal 
cost an unattainable mirage? The world feels more 
insecure today than at any other time in the past.
The increasing reliance of nations on force rather than on negotiations 
and the good offices of the United Nations for 
the peaceful settlement of disputes is the root 
cause of our feelings of insecurity, coupled with 
the economic disaster, which has afflicted all 
nations. While the world spends more than $US 650 
billion yearly on armaments, mass unemployment, 
hunger, disease and ignorance take a heavy toll 
on two thirds of the world's population. It is a 
great indictment of our sense of social justice 
that our fellow human beings in the third world 
should die of hunger and of disease that we could 
wipe out at minimal cost, just because our 
misplaced sense of security compels us to spend 
billions of dollars on armaments which breed more 
fear and insecurity.
If those vast sums of money currently ploughed 
into the unproductive arms race were channelled 
into the economic and social sectors, their 
multiplier effect would result in vast social and 
economic activities that would provide millions 
of jobs, demolish protectionism in trade, expand 
demand and bring back prosperity to all parts of 
the world.
Is it not grossly immoral for the nuclear Powers 
to destroy us in a war intended to expand their 
spheres of influence? Our greatest desire is for 
peace in the world, especially on the part of 
peace-loving peoples who have no expansionist 
ambitions or designs. As we are firmly convinced 
that it is impossible to limit a nuclear war or 
to win it, we affirm that the only realistic 
option is to prevent it. That is why we have 
repeatedly advocated a nuclear freeze as a first 
step towards significant nuclear disarmament. We 
are motivated by the desire to halt the dangerous 
arms race that is inexorably dragging the world 
towards self-extinction. We are inclined to 
believe that a measure of parity has been 
achieved in the destructive power of the two 
blocs and that neither side, fully aware of the 
fact that it cannot win a nuclear war, will be so 
propelled by a death-wish as to launch a nuclear 
attack. My delegation therefore calls upon the 
super-Powers to agree to a freeze, followed by a 
verifiable comprehensive test ban leading to 
talks on arms reduction. With good will and faith 
neither side will find this process detrimental 
to its national interests.
While we were busy deliberating on the great 
threat to our survival posed by the rapid buildup 
of lethal weapons, the devastating war machine of 
Israel was reducing large areas of Lebanon to 
rubble with disastrous consequences for the lives 
of innocent human beings unfortunate enough to 
reside in that region of the Middle East. The 
Israelis, in an arrogant display of power, 
callously ignored the pleas of the Organization 
for a halt to that butchery. For four long 
months, the Israelis laid waste the sovereign 
State of Lebanon in utter contempt of the 
resolutions of the Security Council calling for a 
cease-fire. In historical perspective, that 
barbaric act of Israel's is reminiscent of the 
Nazi "final solution of the Jewish question". The 
expansionist propensity of Israel and its 
penchant for settling disputes by force are 
inconsistent with the letter and spirit of the 
Charter of the United Nations. The horror of the 
massacre at Sabra and Shatila sends chills down 
the spine. For a people that has gone through the 
horrible crucible of a genocide to be associated, 
even in a distant way, with the pogrom of Sabra 
and Shatila is a sad irony of history.
We believe that the Israelis are entitled to 
secure borders within the State of Israel. 
However, Israel's persistent refusal to realize 
that it cannot continue to enjoy legitimacy and 
rights based on the Organization's Partition Plan 
for Palestine and, at the same time, deny 
corresponding legitimacy and rights of nationhood 
under the same plan to the Palestinians is the 
greatest obstacle to any lasting peace in the 
Middle East. The Palestinian Arabs must and 
should be enabled to have their own independent 
sovereign State. Nigeria firmly supports the 
legitimate right of the Palestinians to a 
homeland of their own.
It is a matter tor regret that the fratricidal 
and unnecessary war between Iraq and the Islamic Republic 
of Iran, two non-aligned States, still lingers on 
in spite of the efforts of the United Nations and 
the Organization of the Islamic Conference to put 
an end to it. We once again call upon our friends 
in Iran and Iraq to throw aside the weapons of 
war and strive to settle their differences by 
peaceful means. . We are also gravely concerned 
over the intensification of other local and 
regional conflicts in Latin America and Asia and 
the immense suffering imposed on the peoples of 
those regions by the conflicts. As a non-aligned 
country, Nigeria condemns all foreign 
intervention in the internal affairs of the 
States in those regions. We support fully the 
efforts of the countries of Latin America and the 
Caribbean to consolidate their national 
sovereignty and to develop their political and 
economic systems, without undue foreign 
intervention or pressure on them.
In conclusion, let us resolve to adhere to the 
provisions of the Charter by faithfully abiding 
by the decisions of all organs of the United 
Nations. Let us resolve to eschew force in the 
settlement of our disputes. Let us strive to be 
open and candid in our bilateral and multilateral 
relations, so as to create an atmosphere of trust 
in which peace will reign supreme and the 
Organization will blossom.
